DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toft et al. (US 2011/0132975) in view of Niedersuess (WO 2014-026949) and Pira  
Regarding claims 1-2 and 8, Toft discloses a laminated polyethylene based film structure having a barrier properties (abstract), the laminated structure comprising mono oriented polymer film 15 based on LLDPE, i.e. one first oriented film having at least one layer A, (figure 1a, paragraphs 0074-0075, 0132), wherein the first film is oriented to a ratio of 2 to 7 (paragraph 0079) and the film thickness after orientation is 20 microns or below (paragraph 0132), and that is coated by a vapor deposited barrier metal layer 14 with a thickness of 5 to 50 nm, i.e. a thin film, (fig. 1a, paragraphs 0062-0063, 0132), and a heat sealable layer 16 based on a polyethylene polymer, i.e. a second film laminated onto the coated surface of the oriented first film, (fig. 1a, paragraphs 0022, 0132) wherein ethylene based polymers are used in the film structure.
Toft does not disclose LLDPE density and orientation in machine direction. 
Niedersuess discloses a film comprising LLDPE polymer wherein the LLDPE has a density of 905 to 940 kg/m3 and the film is stretched in the machine direction to obtain excellent mechanical properties (paragraphs 0001, 0013, 0037).
It would have been obvious to one of ordinary skill in the art to use the specific LLDPE and machine direction orientation of Niedersuess in the mono oriented polymer film 15 of Toft to obtain excellent mechanical properties.
Toft discloses barrier layer comprising PVOH or EVOH (paragraph 0030). EVOH is an ethylene based polymer and therefore it meets the present claim. Toft discloses core layer of paper or paperboard (abstract). Paper or paperboard may comprise cellulose.
Pira discloses synthetic paper comprising polyethylene polymers (rather than cellulose based paper) to obtain oil and humidity resistant (paragraphs 0008-0010).
It would have been obvious to one of ordinary skill in the art to use synthetic paper of Pira instead of cellolose based paper of Toft in view of Niedersuess to obtain oil and humidity resistant.
Regarding claim 3, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 1 wherein Niedersuess discloses LLDPE with an MFR in the range of 0.01 to 20 g/10 min and density in the range of from 905 to 940 kg/m3 (paragraphs 0037-0038).
Regarding claim 4, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 3 wherein Niedersuess discloses LLDPE contains at least one C4-12 alpha olefin comonomer (paragraphs 0035, 0041) and the LLDPE is produced using a Ziegler-Natta catalyst (paragraph 0048).
Regarding claims 6 and 14-15, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 1, wherein Toft discloses that layer 15 may consist of two or several layers of same or different kinds of LLDPE, i.e. one layer corresponds to an additional layer E and additional layer corresponds to layer B, (paragraph 0132). It is evidenced by USP that LLDPE has a density of 0.91 to 0.94 g/CC.
Regarding claim 7, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 1, wherein Toft discloses that layer 15 may consist of two or several layers or same or different kinds of LLDPE (paragraph 0132) therefore it meets the structure of E/A/B. Toft does not disclose that the film is a blocked film therefore it is clear that the film of Toft in view of Niedersuess is an unblocked film.
Regarding claims 9 and 11, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 8 wherein given that the machine direction oriented first film and the laminated polyethylene film of Toft in view of Neidersuess is the same as presently claimed, it is clear that the first film of Toft in view of Niedersuess would intrinsically possess the same properties as presently claimed.
Regarding claim 10, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 1 wherein the coated surface of the oriented first film is coated with aluminum metal (paragraph 0023).
Regarding claim 12, Toft in view of Neidersuess and Pira discloses a laminated article (abstract) comprising the laminated polyethylene film of claim 1.
Regarding claim 13, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 1 wherein the film is used for pouches (paragraph 0057).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Toft et al. (US 2011/0132975) in view of Niedersuess (WO 2014-026949) and Pira (US 2010/0204379) and further in view of Helland et al. (US 2005/0131187).
Regarding claim 5, Toft in view of Niedersuess and Pira discloses the laminated polyethylene film of claim 1 but fails to disclose layer B comprising HDPE having density of 940 to 970 kg/m3.
Helland discloses multilayer film containing a layer comprising HDPE polymer to obtain stiffness (paragraph 0020). It is evidenced by USP that HDPE has a density of 0.941 to 0.965 g/cc.
It would have been obvious to one of ordinary skill in the art to use HDPE polymer of Helland in the one or more layers 15 of Toft in view of Niedersuess to obtain stiffness.
Response to Arguments

Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the films of Toft are not substantially free of polymers other than ethylene based polymers but are rather based on paper or paperboard (e.g. cellulose) with a non-ethylene based oxygen barrier layer. However, it is noted that paper of Toft is replaced with synthetic paper of Pira as explained above. Further, paragraphs 0029-0030 of Toft discloses equivalent and interchangeability of using PVOH and EVOH and given that EVOH is ethylene based polymer, it meets the present claim limitation.
Applicant argues that PVOH is specifically mentioned as a most preferred material in Toft in paragraph 0031-0032. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant argues that neither Niedersuess nor USPlastics overcome the deficiencies of Toft. However, it is noted that USPlastics is only used as an evidence reference. Further, note that while Niedersuess does not disclose all the features of the present claimed invention, Niedersuess is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a film comprising LLDPE polymer wherein the LLDPE has a density of 905 to 940 kg/m3 and the film is stretched in the machine direction to obtain excellent mechanical properties, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787